Citation Nr: 0125225	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for vascular headaches 
resembling migraine headaches, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This appeal arose from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The RO denied entitlement to an 
increased evaluation for vascular headaches resembling 
migraine headaches.

In February 1998 the Board remanded this case to the RO for 
additional development of the evidence.  

In October 1999 the veteran was notified by the RO that it 
had affirmed the determined previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran is shown to have headache attacks of varying 
degrees averaging between approximately one headache every 
four or five days to one headache every one and a half to two 
weeks which respond successfully to medication.

2.  The veteran is shown to have very frequent headaches; 
however, they are not shown to be both completely prostrating 
and prolonged in nature, or productive of severe economic 
inadaptability.

3.  A VA physician recently opined that the veteran's 
unemployability status was solely due to a nonservice-
connected psychiatric disability. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
vascular headaches resembling migraine headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.25, 4.124a, 
Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that in an original 
February 1978 rating decision the RO granted service-
connection for vascular headaches resembling migraine 
headaches evaluated as 30 percent disabling under Diagnostic 
Code 8100.  (The 30 percent evaluation has remained in effect 
to the present.)  This action was based upon findings in the 
service medical records and on a postservice VA examination 
January 1978.  The RO also denied entitlement to service 
connection for a nervous disability as not shown in service.  
The veteran did not appeal.

A January 1978 VA examination report shows that on special 
consultation the veteran reported the onset of tension 
headaches in service that were almost like migraine type 
headaches to her.  She noted that they would start in the 
back and build-up.  They would get bad enough for her to 
become sick or nauseated to the point she would vomit.  She 
noted having headaches lasting as long as a week for which 
she usually treated with Darvon.  She sometimes had two 
headaches per week and sometimes one headache per month.  The 
duration of the headache was generally about a day.  

The veteran noted that sometimes she could sleep off the 
headache.  Sometimes she could not.  She noted that if they 
were bad, she could get a shot.  She was not taking any 
medications other than Darvon.  Her headache generally would 
be worse on one side of her head.  It usually settled on the 
right side.  It was indicated that an electroencephalogram 
(EEG) in service was normal.  It was thought that she had 
tension headaches.  

It was noted that the headaches were in the occipital and 
vertex area.  It was noted that sometimes when she got a 
headache it felt like a stroke in the front of her face.  She 
got a blinking like sensation.  She noted that once or twice 
in her quarters she passed out or fainted.  She stated that 
Cafergot did seem to stop her headaches for a while.  She 
noted that sometimes her headaches were so bad she was unable 
to remember anything.  A neurological examination was normal.  
The examiner opined that it appeared the veteran had 
recurrent vascular type headaches at irregular intervals, 
sometimes as many as two a week.  It was noted that she was 
able to maintain three years in the service although the 
headaches continued through separation.  Impression was 
recurrent headaches resembling migraine headaches.  

An October 1982 VA neurological examination report shows that 
the veteran was in follow-up treatment for vascular 
headaches.  She stated that her headaches come on very severe 
and last for days.  She noted that they were on the top of 
her head and settled behind her eye.  They were presently 
occurring about once per month and not as severe.  The 
ordinary duration of the headache she was currently having 
lasted about two days.  She noted she was unable to function 
if the headache was really bad.  She noted her headaches were 
accompanied by visual sensations in the front of her eyes and 
nausea.  The examiner noted that the neurologic examination 
was normal.  It was opined that the veteran appeared to be 
having vascular type headaches that were partially prevented 
by Doxepin, 50 milligrams, twice daily.  It was noted that 
they did not appear to be significantly impairing as far as 
her work function was concerned.  She was presently 
unemployed.  Diagnosis was vascular headaches, by history.  

In March 1996 the RO received the veteran's claim for an 
increased rating for her service-connected headache 
disability.  VA outpatient treatment records received in 
support of her reopened claim date between approximately 1989 
and 2000.

In June 1995 the veteran reported having a lot more vascular 
headache attacks lately.  She was scheduled for follow-up at 
the Neurology clinic in September of that year.  In early 
July 1995 an assessment of migraines was noted.  

In mid September 1995 the headaches were described as behind 
one eye or the other, left greater than right.  The pain was 
throbbing.  There was stiffness in the neck with nausea and 
vomiting.  The veteran saw sparkles with headaches 
accompanied by photophobia and sonophobia.  Her headaches 
occurred on a regular once per month basis lasting two to 
three days.  She related her headaches to sinus problems, 
stress and tension.  She noted that she obtained relief with 
decongestants.  She usually took acetaminophen (APAP) for 
acute symptoms.  It was noted she was on nortriptyline for 
depression.  She was advised to keep a log of migraine 
headache attacks.  Medication was prescribed for acute 
headaches.  Impression was migraine headaches.  

In late September and October 1995 the veteran reported 
having vascular headaches every two weeks.  Impression was 
vascular headaches, asymptomatic at present.

In mid February 1996 the veteran was seen for complaints of 
migraine headaches.  She reported that the pain was so 
unbearable that she quit her job due to the stress from her 
job and the frequency of VA appointments for headaches which 
limited her ability to work.  She noted having a conflict 
with one of her bosses which increased stress.  She was on 
good terms with her other two bosses.  She noted she was 
unable to cope with the stress.  Her medications were 
adjusted.  

In late February 1996 the veteran was seen for migraine 
flare-up.  She noted an increase in migraines brought on by 
stress at home and at work.  Medications were adjusted.  

In March 1996 it was noted she was on medication for migraine 
headaches.  In July 1996 she reported having headaches every 
other week.  She was not feeling well.  She had not been able 
to get out of the house.  She reported significant family 
problems and psychiatric symptoms.  Impression was anxiety 
and depression with increased attacks.  Also noted was major 
depression, moderately severe.  

An August 1996 VA hospital summary shows treatment for an 
attempted suicide by taking 30 Zoloft tablets, 100 milligrams 
with a daiquiri.  A history of migraines, depression and 
anxiety were noted at hospital admission.  While hospitalized 
the veteran had a migraine headache for which she received an 
injection of sumatriptan with improvement.  She never 
experienced a migraine or vascular headache during the 
remainder of her hospital stay.  She expressed interest in 
continuing in a job not as stressful as her first job.  At 
hospital discharge she was considered very employable and 
very intelligent.  

In November 1996 the veteran was encouraged to keep a 
headache log.  She noted that she did not report having 
symptoms of facial numbness with her headaches because her 
husband said the doctors would think she was a hypochondriac.  
Therefore she did not always report her symptoms.  In 
December 1996 she reported a twenty year history of migraine 
headaches.  The headaches were behind the left eye.  

A March 1997 VA psychology report shows the veteran's stress 
focused on her job.  Significant other stress involved 
marital and related family issues.  It was noted that with 
regard to her headaches, she reported a history of problems 
with headaches since the service.  It was noted that her 
description of the headaches (as a bilateral type pain, 
generally beginning on top of her head and then spreading) 
was not typical of migraine type headaches, and seemed more 
consistent with muscle contraction tension headaches.  
Following a mental status evaluation the diagnostic 
impressions were personality disorder and depressive 
disorder.  



An April 1997 private psychiatric and neurology report shows 
the veteran was an office manager for an insurance company 
from 1993 to 1996.  She was also dealing with family 
problems.  She had been under treatment for depression and 
stress.  She was on Imetrex for migraine headaches and Valium 
for anxiety attacks.  Diagnosis was depression with severe 
generalized anxiety disorder, atypical, related to severe 
environmental stresses presenting in a very dysfunctional 
state.  

An April 1997 Social Security Disability record referred to 
diagnoses of affective disorder and status post self-
inflicted gunshot wound to the chest.  

January 1998 VA treatment records noted that the veteran was 
plagued by migraine headaches and was being followed in the 
neurology clinic.  She was treated in the psychiatry clinic 
for severe depressive disorder. 

A May 1998 VA neurology examination report shows that the 
veteran's primary medical problems were headaches, depression 
and stress.  Her medications for headaches were Imitrex 
injections and pain pills.  The headaches seemed to start out 
with tightness in the neck, and with cold spots on her face.  
The headaches seemed to involve both sides of her head.  She 
did not go to the emergency room because she had no one to 
bring her.  Her headaches were prone to occur about every 
week and a half.  

It was noted that when she got a headache that was very bad 
she vomited considerably.  Following an objective examination 
the examiner opined that the veteran had intermittent 
headaches of a tension type that occurred about every week 
and a half and were severe and unassociated with nausea and 
vomiting.  There were no neurological objective signs.  It 
was noted that most of her headaches appeared to be of a 
tension type with a vascular component.  

A June 1998 VA mental health service examination report shows 
the veteran reported a past medical history of recurrent 
headaches.  She described the headaches as occurring 
frequently.  They usually began with pain in her shoulders or 
neck, and then extended up into her head.  They tended to 
localize around the eye.  She described them as constant in 
nature.  Associated with the headaches were significant 
photophobia and often vomiting.  It was noted that she was 
receiving treatment for depression and anxiety on an 
outpatient basis.  Diagnoses were major depression, 
generalized anxiety and headaches, mixed tension and migraine 
type.  

A July 1998 VA clinical record noted that medication had 
helped headaches.  In August 1998 the veteran reported 
continued work related stressors.  She was working 12 to 16 
hour days, 5 to 6 days per week.  A September 1998 clinical 
record noted significant improvement in headaches with 
medication.  

A November 1998 addendum to the May 1998 VA examination 
showed that there were no neurological findings.  The 
examiner opined that he saw no etiologic relationship between 
the veteran's service-connected headaches and a subsequent 
psychiatric disorder.  

A June 1999 VA report of contact shows the veteran reported 
last working in April 1999.  

A February 2000 statement from the veteran's treating 
psychiatrist shows that he began treating her in September 
1996.  Reportedly, she started her care at the VA medical 
center in August 1996 after an overdose that was job related.  
It was noted that in 1997, she was treated for self-inflicted 
gunshot wounds.  He noted that during his care she had been 
treated for depression, anxiety, borderline personality 
disorder and avoidance personality disorder.  She had made 
several attempts at employment and had tried to further her 
education; however, none of these had been successful.  The 
VA treating psychiatrist opined that at this time he did not 
find the veteran capable of substantial gainful employment. 

Subsequently received VA outpatient medical records revealed 
treatment for various problems including headaches.  A list 
of active problems noted common migraine headaches without 
mention of intractable migraine headaches.  In January 1999 
it was noted that the veteran was on preventive medication 
for headaches.  She reported having continued frequent 
headaches every four or five days relieved with injections of 
Imitrex and sometimes Esqic.  It was noted that she 
experienced an aura usually of a specific neck pain, and 
tingling sensations before the headache occurred.  The 
symptoms occurred a few minutes before the onset of the 
headaches.  It was noted that her chronic medical problems 
were stable.

In November 1999 the veteran noted that she had been 
suffering from a headache for two weeks.  She took Atenolol 
for migraine headaches, 50 milligrams daily.  A December 12, 
1999 primary care clinical record referred to treatment for 
acute headache because the Esqic was changed to Tylenol # 3, 
which she felt was less effective, and the frequency of her 
headaches increased.  It was noted that she had had two trips 
to the local emergency room for injections of narcotic 
analgesics secondary to increased headaches.  Assessment was 
headaches, probably migraine with increased frequency after 
change in medication.  The plan was to keep her on Esqic 
because it had been controlling the headaches in the past.

In January 2000 it was noted that the veteran continued to 
take medication by mouth for headaches every eight hours.  On 
April 3, 2000 it was noted that she had an episode of 
headache occurring over the past weekend that required 
injection of Demerol and pain medication to resolve the 
symptoms.  

In August 2000 her chronic medical problems were considered 
stable.  It was noted that her medications would be renewed 
including Esqic for vascular headaches and Methocarbamol.  
The two medications had been alternated for treatment of her 
headaches.  It was noted that she had been able to establish 
good control of her headaches variously diagnosed on 
medication.  

In a January 2001 rating decision the RO granted entitlement 
to nonservice-connected pension benefits.  The RO confirmed 
and continued the 30 percent evaluation in effect for 
service-connected vascular headaches resembling migraine 
headaches.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

Migraine headaches are rated based on their severity and 
their frequency:

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrants 
a maximum 50 percent schedular evaluation.  With 
characteristic prostrating attacks occurring on an average 
once a month over last several months a 30 percent schedular 
evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. §§ 3.102, 
4.3 (2001).

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well rounded.

This change in the law is applicable to al claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  Following receipt of the veteran's application, the 
RO properly notified her of any information and medical, or 
lay evidence necessary to substantiate her claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  She 
was provided with the laws and regulations pertaining to an 
increased rating.

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to an increased 
evaluation for vascular headaches resembling migraine 
headaches. 

As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  
Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that this case was recently remanded by the 
Board in February 1998 for additional development of the 
evidence.  A variety of extensive medical records have been 
associated with the veteran's claims folder.  

They include the veteran's service medical records, private 
and VA treatment records, special VA examination reports and 
a recent statement from the veteran's treating physician 
dated in February 2000.  The Board notes that the veteran's 
representative requests a remand of this case based on 
inadequate VA neurologic and psychiatric examinations that 
failed to fully comply with the Board's February 1998 remand.  

In particular, it is argued that the Board specifically 
instructed the examiners to express an opinion as to the 
impact of the veteran's service-connected headache disability 
on her ability to engage in substantially gainful employment 
and that the examiners failed to comply.  The Board notes 
that the VA examiners in May and June 1998 failed to address 
such question.  However, the Board notes that in a February 
2000 statement the veteran's treating VA psychiatrist since 
1996 opined that the veteran's nonservice-connected 
psychiatric disability alone was of sufficient severity to 
preclude her from gainful employment.  There was no 
suggestion by the treating psychiatrist that the veteran's 
service-connected headache disability had any significant 
impact on her unemployability status.  

Also, it is argued that the Board requested a psychiatric 
opinion as whether an etiologic relationship existed between 
any nervous disability found on examination and the veteran's 
service-connected headache disability and that such an 
opinion was not expressed by the psychiatric examiner.  It is 
noted that the VA neurologist did not feel that such a 
relationship existed but deferred to the psychiatrist.  No 
opinion on the matter was expressed by the psychiatrist.  

The Board points out that such an opinion would be helpful if 
the veteran were claiming entitlement to secondary service 
connection for a psychiatric disability.  In this case an 
opinion on such matter is not a relevant element for 
determining the issue of entitlement to the certified issue 
of entitlement to an increased evaluation for service-
connected headache disability.  In this case the pertinent 
rating criteria is limited to the frequency and magnitude of 
the service-connected headache disability.  See 38 C.F.R. 
§ Part 4, Diagnostic Code 8100.  If the veteran wishes to 
raise the separate issue of entitlement to secondary service 
connection for a psychiatric disability he may submit such a 
claim for formal adjudicatory action. 

The Board notes that remanding this case to the RO would 
serve no useful purpose in light of the above discussion.  
The comprehensive nature of the evidence of record provides a 
complete and adequate basis for addressing the merits of the 
veteran's claim at this time.  

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Increased Evaluation

The veteran's service-connected vascular headache disability 
is rated by analogy to migraine headaches pursuant to the 
criteria of Diagnostic Code 8100.  The 30 percent evaluation 
assigned for the veteran's headache disability has been in 
effect for many years.  

Significantly, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In this case, after careful review of the record, the Board 
concludes that the veteran's service-connected headaches more 
nearly approximate the criteria for the current 30 percent 
rating under DC 8100.  The pertinent medical evidence shows 
that her headache disability has essentially remained stable 
over the years.  She was advised to keep a headache log for 
an accurate accounting of the frequency and intensity of her 
headaches, but she failed to initiate such a log.  

However, the pertinent VA outpatient treatment records 
suggest that her present headache disability is manifested by 
headache episodes averaging approximately between a headache 
occurring from every four or five days to one headache every 
week and a half of varying intensity.  


Generally, her headaches are manifested by aura usually of a 
specific neck pain, and tingling sensations before the 
headache occurred.  It is noted that her headaches are under 
good control with medications and any acute exacerbations 
have responded to injections of Demerol.  

The record reflects that the veteran's headaches are "very 
frequent."  See 38 C.F.R. § 4.124a, DC 8100 (2001).  However, 
the Board points out that headaches must also involve 
"completely prostrating and prolonged attacks" that are 
"productive of severe economic inadaptability" in order for 
an increased rating to be granted.  Id. Here, the medical 
evidence does not indicate such a severity of symptoms.  
Mainly, her headaches consist of diffuse throbbing pain, of 
varying intensity.  However, the medical evidence and the 
veteran's general descriptions of her headaches consistently 
fail to show that her headaches are both completely 
prostrating and prolonged.  Any acute exacerbations have 
responded successfully to injections of medication including 
Demerol.  

Moreover, the veteran's headaches are not shown to be 
productive of severe economic inadaptability."  Id.  In this 
regard the record contains a relevant statement from the 
veteran's treating VA psychiatrist since 1996.  He expressed 
an opinion that the veteran was unable to work solely due to 
impairment associated with nonservice-connected psychiatric 
disability.  There was no mention of her service-connected 
headache disability as contributing in any significant manner 
to her present economic inadaptability.  Similarly, the Board 
notes that the records from the Social Security 
Administration for disability purposes solely refer to 
disabilities other than service-connected headaches.  

Overall, the preponderance of the evidence is negative and 
against the assignment of a disability rating greater than 30 
percent for service-connected vascular headaches resembling 
migraine headaches. 




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for vascular headaches 
resembling migraine headaches.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990);  38 C.F.R. §§ 3.102, 4.3 (2001).


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case, the RO not only provided the veteran the 
criteria for assignment of an extraschedular evaluation, but 
discussed them and determined that an increased evaluation 
was not warranted on this basis. 

The Court has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where the circumstances are presented 
which the Director of the VA Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The evidence of record does not show that the veteran has 
been hospitalized, recently, as a result of her service-
connected headache disability.  There is no evidence that the 
present state of the headache disability causes any 
occupational impairment above the impairment reflected by the 
present schedular evaluation.  The Board points out that the 
veteran's treating psychiatrist recently noted that the 
veteran was precluded from gainful employment solely due to a 
nonservice-connected psychiatric disability.  Consequently, 
the Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to warrant 
referral of the case to the Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
vascular headaches 
resembling migraine headaches is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

